Lawrence, Judge:
The merchandise covered by this appeal for a reappraisement consists of 500 cartons of sardines in tomato sauce, imported from Holland, and was appraised at the entered value.
When the case was called for hearing, the parties hereto entered into an oral stipulation to the effect that, at the time such merchandise was exported from the country of exportation to the United States, *513there existed a foreign value therefor, as defined in section 402 (c) of the Tariff Act of 1930 (19 U. S. C. § 1402 (c)), as amended by the Customs Administrative Act of 1938, of Netherlands guilders 28.50 per carton, net packed, which was the market value or the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, and that there was no higher export value, as defined in section 402 (d) of said act (19 U. S. C. § 1402 (d)).
Upon the agreed facts, I find the foreign value, as that value is defined in section 402 (c), as amended, sufra, to be the proper basis for determining the value of said merchandise, and that said value is Netherlands guilders 28.50 per carton, net packed.
Judgment will be entered accordingly.